Supreme Court




       In the Matter of Steven A. Murray.                 No. 2014-316-M.P.


                                              ORDER


       This matter came before the Court at its conference on January 8, 2015, pursuant to a

petition for discipline filed by this Court’s Disciplinary Counsel. Article III, Rule 24 of the

Supreme Court Rules of Disciplinary Procedure, entitled “Proceedings in cases involving

conviction of crime” provides, in pertinent part:

               “An attorney admitted to practice in this State who is convicted in a
               court of record of a crime which is punishable by imprisonment for
               more than one (1) year in this or any other jurisdiction may * * * be
               ordered to appear before the court to show cause why his or her
               admission to the bar should not be revoked or suspended.”

       The facts giving rise to the petition filed by Disciplinary Counsel are as follows. The

respondent, Steven A. Murray, is a member of the Rhode Island Bar. On July 18, 2012, he was

arrested by officers of the Coventry Police Department responding to a call placed to the

emergency “911” telephone line.       He was subsequently charged in a four-count criminal

information filed in the Kent County Superior Court.

       On October 15, 2014, he entered a plea of nolo contendere to one felony count of assault,

in violation of G.L. 1956 § 11-5-2. The remaining counts in the criminal information were

dismissed pursuant to Rule 48(a) of the Superior Court Rules of Criminal Procedure. The

respondent was sentenced to a three-year term of imprisonment, sentence suspended, and three

years of probation. Conditions of his probation include substance-abuse counseling, and he is

ordered to have no contact with the victim.

                                               -1-
       On the same day he entered his plea to the felony assault charge, he also entered a nolo

contendere plea to a separate misdemeanor charge of operating a motor vehicle while under the

influence of intoxicating liquor, in violation of G.L. 1956 § 31-27-2. He was sentenced to a one-

year term of imprisonment, sentence suspended, and one year of probation. The two sentences

are being served concurrently.

       Disciplinary Counsel has requested that we suspend the respondent’s license to practice

law based upon these two criminal convictions. The respondent appeared before the Court, with

counsel, and requested that we impose a less severe sanction.           The respondent presented

mitigation evidence that his criminal conduct occurred while he was seriously intoxicated, that

he has sought and continued treatment for his substance-abuse issues, including in-patient

rehabilitative care, and that he has refrained from consuming alcohol and other intoxicating

substances since his arrest on the felony charge.            Having heard the representations of

Disciplinary Counsel, the respondent, and his counsel, we determine that a suspension of the

respondent’s ability to practice law in this state is necessary.

       There are two purposes of professional discipline: to protect the public and maintain the

integrity of the profession. We expect that all members of the bar will comport themselves in

accordance with the criminal laws of this state, and we believe that an attorney who fails to do so

tarnishes the integrity of the profession. See In re Ciolli, 994 A.2d 81, 82 (R.I. 2010); In re Coia,

762 A.2d 439, 441 (R.I. 2000). By committing a crime of violence the respondent has tarnished

the profession, and his conduct warrants a serious sanction.

       We have recently addressed several cases where an attorney has been convicted of a

crime of violence where there appears to be an underlying substance-abuse problem that

contributed to the criminal conduct.        In 2011, we imposed a two-year suspension, with



                                                 -2-
conditions of treatment and counseling for reinstatement, upon an attorney convicted of felony

assault, willful trespass and disorderly conduct. See In re Mosco, 13 A.3d 652 (R.I. 2011).

Similarly, we suspended an attorney for one year after his conviction for three misdemeanor

counts of domestic abuse and one felony count of possession of a controlled substance, namely,

steroids. In re Hunter, 980 A.2d 755 (R.I. 2009)

       In reviewing the conduct of the respondent in this matter, and his on-going efforts at

rehabilitation, we conclude that an eighteen-month suspension from the practice of law is

appropriate. At the conclusion of his eighteen-month period of suspension, the respondent may

apply for reinstatement to the practice of law. Should he do so, the respondent will bear the

burden of convincing this Court that he has maintained his sobriety, that he has continued with

his treatment for substance abuse, and that he is morally fit to resume the practice of law.

       This period of suspension will commence thirty days from the date of this order. During

this thirty-day period, the respondent shall conclude those pending matters that can be resolved

and arrange for the orderly transfer of his remaining client matters to new counsel of the client’s

choosing. He shall not take on any new cases. Within ten days of the commencement of his

suspension, he shall comply with the mandates of Article III, Rule 15 of the Supreme Court

Rules of Disciplinary Procedure.

       Entered as an Order of this Court this 24th Day of February, 2015.

                                              By Order,



                                              ____________/s/________________
                                                           Clerk




                                                -3-
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Steven A. Murray.

CASE NO:            No. 2014-316-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   February 24, 2015

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A

ATTORNEYS ON APPEAL:

                    For Petitioner:   David D. Curtin, Esq.
                                      Disciplinary Counsel

                    For Respondent: Thomas R. DeSimone, Esq.